Exhibit 10.1

 

Alliant Techsystems Inc.

 

Amendment to Employment Agreement

 

with Daniel J. Murphy, Jr.

 

This AMENDMENT is dated as of August 4, 2008, between Alliant Techsystems Inc.
(the “Company”) and Daniel J. Murphy, Jr. (the “Executive”).

 

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of February 1, 2004 (the “Employment Agreement”), which has been
amended effective as of January 1, 2005 on December 20, 2005 and March 10, 2008,
and the parties now wish to amend the Employment Agreement further.

 

NOW, THEREFORE, the parties agree that the Employment Agreement is hereby
amended as follows:

 

1.                                       The preamble of paragraph 4(b)(vii) and
subparagraph 4(b)(vii)(A) are amended           in their entirety to read as
follows:

 

(vii)                           Effect of Death.  If you die before the
Expiration Date while employed by the Company, then your beneficiary (or
beneficiaries) under this Section 4(b) will receive a SERP death benefit,
subject to the following terms:

 

(A)                              Lump Sum Payment to Beneficiary.  The present
value of the SERP benefit that would have been payable to you if you had
survived and terminated employment on the Expiration Date (calculated under
Section 4(b)(i) above as modified by the following terms of this
Section 4(b)(vii)) will be paid by the Company to your beneficiary (or
beneficiaries) in a cash lump sum as soon as administratively feasible following
your death.  Such present value will be calculated by using the actuarial
assumptions then specified in the ATK Pension Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(vii)(E) below.

 

2.                                       Subparagraph 4(b)(vii)(D) is amended in
its entirety to read as follows:

 

(D)                               Full Vesting. Notwithstanding the provisions
of Section 4(b)(i)(D) above, your beneficiary (or beneficiaries) will be fully
vested in the SERP death benefit.

 

1

--------------------------------------------------------------------------------


 

3.                                       Subparagraph 4(b)(vii)(F) is amended in
its entirety to read as follows:

 

(F)                               Beneficiary Designation and Spousal Consent. 
Notwithstanding the foregoing, if you have designated a beneficiary (or
beneficiaries) who survives you, the SERP death benefit shall be paid to your
designated beneficiary (or beneficiaries).  If you have not designated a
beneficiary who survives you, the SERP death benefit shall be paid to (i) your
spouse if you are married on the date of your death or (ii) your estate if you
are not married on the date of your death.  Spousal consent is not required for
designation of a beneficiary.

 

4.                                       This Amendment shall be effective as of
August 4, 2008.

 

5.                                       In all respects not amended, the
Employment Agreement is hereby ratified and confirmed.

 

 

Date:

8-4-08

 

By:

/s/ DANIEL J. MURPHY

 

 

 

Daniel J. Murphy, Jr.

 

 

 

 

 

 

Date:

Aug. 4, 2008

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

By:

/s/ PAULA PATINEAU

 

 

 

Name:

Paula Patineau

 

 

 

Title:

Senior Vice President Human
Resources and Administrative
Services

 

2

--------------------------------------------------------------------------------